1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED FINANCIAL CASUALTY                         Case No.: 1:19-cv-00739 LJO JLT
     COMPANY,
12                                                     ORDER TO HS BROTHERS EXPRESS, INC. TO
                    Plaintiff,
13                                                     APPEAR IN THIS ACTION THROUGH
             v.                                        COUNSEL
14
     GULBAG SINGH RATTE, et al.,
15
                    Defendants.
16
17           HS Brothers Express, Inc. was served with the summons and complaint on June 10, 2019.
18   (Doc. 9) The service was accomplished by presenting the documents to Harjit Singh who holds
19   himself out as the “sole owner” of HS Brothers Express, Inc. (Id.; Doc. 14 at 1) On July 29, 2019,
20   Harjit Singh filed his answer to the complaint pro se and, the Court presumes, believed he was
21   responding for the corporation also. However, the corporation may only appear through an
22   attorney. “Corporations and other unincorporated associations must appear in court through an
23   attorney.” D–Beam Ltd. P' ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973–74 (9th Cir.2004).
24   As it stands, the corporation has not filed a responsive pleading and is in default. Thus, the Court
25   ORDERS:
26           1.     Within 30 days, HS Brothers Express, Inc. SHALL secure the services of an
27   attorney and the attorney SHALL enter a notice of appearance on behalf of HS Brothers Express,
28   Inc.;


                                                       1
1           2.        Within 60 days, HS Brothers Express, Inc. through counsel, SHALL respond to

2    the complaint.

3           HS Brothers Express, Inc. is advised that its failure to comply with this order will

4    result in the recommendation that default be entered against it.

5
6    IT IS SO ORDERED.

7       Dated:    August 19, 2019                           /s/ Jennifer L. Thurston
8                                                     UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
